 

EXHIBIT 10.3

 

LEADER CAPITAL HOLDINGS CORP.

Suite 2201, Malaysia Building, 50 Gloucester Road,

Wan Chai, Hong Kong

 

September 1, 2019

 

Via Electronic Mail

 

Shui Fung CHENG

Room 23C Yee Bo Mansion

57 Fort Street

North Point, Hong Kong

Email: rolans88@163.com

 

Re: Board of Directors – Offer Letter

 

Dear Mr. Cheng:

 

Leader Capital Holdings Corp., a Nevada corporation (the “Company”), is pleased
to offer you an executive director position on its Board of Directors (the
“Board”). The Board’s purpose is to oversee or direct the property, affairs and
business of the Company.

 

Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.

 

1. Term. This Agreement shall be for the ensuing year, commencing on September
1, 2019 (the “Effective Date”). Your term as director shall continue until your
successor is duly elected and qualified. The position shall be up for
re-election each year at the annual shareholder’s meeting (the “Annual Meeting”)
and upon re-election, the terms and provisions of this agreement shall remain in
full force and effect unless otherwise revised on such terms as mutually agreed
to by you and the Company.

 

2. Services. You shall render services in the area of overseeing or directing
the Company’s property, affairs and business (hereinafter your “Duties”). Every
year, the Board shall hold such number meetings at such times and locations as
determined by the Chairman of the Board, and you shall participate in such
meetings via teleconference, video conference or in person. Upon the reasonable
request of the Chairman, you agree to attend one or more board meetings in
person (each, an “Attended Meeting”). You shall consult with the other members
of the Board as necessary via telephone, electronic mail or other forms of
correspondence.

 

3. Services for Others. You will be free to represent or perform services for
other persons during the term of this Agreement. However, you agree that you do
not presently perform and do not intend to perform, during the term of this
Agreement, similar Duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

 

   

 

 

4. Compensation. In consideration for your service as a member of the Board, the
Company agrees to pay you an annual compensation comprising of $30,000 in cash
or 1,500,000 shares of restricted Common Stock, as follows (the “Annual
Compensation”):

 

Service Description 

Cash Amount

(in U.S. dollars)

   Stock Awards   Option Awards  Base Compensation  $30,000    NA    NA  Audit
Committee Member   NA    NA    NA  Audit Committee Chairman   NA    NA    NA 
Compensation Committee Member   NA    NA    NA  Compensation Committee Chairman 
 NA    NA    NA  Nominating Committee Member   NA    NA    NA  Nominating
Committee Chairman   NA    NA    NA  Total:  $30,000    NA    NA 

 

The restricted shares of the Company’s common stock described in this Section 4
are collectively referred to as the “Shares”. Compensation, either the cash or
the Shares, shall be paid or grant immediately on the Effective Date and
thereafter on the same date on each fiscal year. In addition, the Annual
Compensation will be pro rated daily (based on a 360-day year) for any portion
of the year during which you serve as a director.

 

If the Chairman/Board requests your presence at an Attended Meeting, the Company
agrees to reimburse all of your travel and other reasonable expenses relating to
the Attended Meeting. In addition, the Company agrees to reimburse you for
reasonable expenses that you incur in connection with the performance of your
duties as a director of the Company, provided that such expenses are
reimbursable only against itemized invoice accompanied by valid receipts.
Reimbursement of expenses shall be made following receipt of such invoice and
receipts, which shall be submitted to the Company within 45 days of the end of
each calendar quarter during the term of this Agreement.

 

For the avoidance of any doubt, the Shares and the reimbursable expenses
constitute the full and final consideration for your appointment, and you shall
not be entitled to any additional consideration, of any form, for your
appointment and service. Your compensation as a director and for service on
committees in any future periods is subject to the determination of the Board,
and may differ in future periods should you continue to serve on the Board.

 

5. D&O Insurance Policy. The Company agrees to obtain, within a reasonable time,
Directors and Officers Liability Insurance from an internationally recognized
underwriter with terms of coverage appropriate for a company of our size and
nature, which shall be maintained throughout the term of this Agreement.

 

6. Termination. Your appointment shall terminate immediately on the occurrence
of any of the following events:

 

a. If you resign as a director of the Company for any reason;

 

 2 

 

 

b. If you are removed or not re-appointed as a director of the Company at an
Annual Meeting in accordance with the requirements of the Nevada Revised
Statutes and/or any other applicable law or regulation and/or the Company’s
Articles of Incorporation and/or Bylaws;

 

c. If you have been disqualified from acting as a director (including, but not
limited to, an event in which you are declared insane or become of unsound mind
or become physically incapable of performing your functions as director for a
period of at least 60 days);

 

d. Upon your death; and/or

 

e. If an order of a court having jurisdiction over the Company requires you to
resign.

 

Any such termination shall be without payment of damages or compensation (except
that you shall be entitled to any accrued Annual Compensation or expenses
properly incurred under the terms of this Agreement prior to the date of such
termination).

 

7. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

8. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:

 

a. Definition. For purposes of this Agreement the term “Confidential
Information” means:

 

i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or

 

ii. Any information which is related to the business of the Company and is
generally not known by non-Company personnel.

 

iii. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.

 

b. Exclusions. Notwithstanding the foregoing, the term Confidential Information
shall not include:

 

iv. Any information which becomes generally available to the public other than
as a result of a breach of the confidentiality portions of this agreement, or
any other agreement requiring confidentiality between the Company and you;

 

v. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

vi. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

 3 

 

 

c. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company’s premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company’s demand or upon
termination of this agreement.

 

d. No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of his business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.

 

9. Certain Representations. You represent and agree that you are accepting the
Shares for your own account and not with a view to or for sale in connection
with any distribution thereof. You understand that the Shares will be subjected
to the restrictions in the Company’s Articles of Incorporation and Bylaws and
will not be freely transferable. You further represent that you are an
“accredited” investor as this term is defined in the Securities Act of 1933, as
amended, and that by reason of your business or financial experience, you have
the capacity to protect your own interest in connection with receiving the
Shares as compensation. You further represent that you were not solicited by
publication of any advertisement in connection with the receipt of the Shares
and that you have consulted tax counsel as needed regarding the Shares.

 

10. Independent Contractor. In performing your services on the Board, you will
be an independent contractor and not an employee of the Company. Except as set
forth in this Agreement, you will not be entitled to any additional compensation
or participate in any benefit plans of the Company in connection with your
services on the Board. You may not bind the Company or act as a principal or
agent thereof.

 

11. Entire Agreement; Amendment; Waiver; Governing Law. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.

 

Please sign and return this Agreement to the Company to signify your acceptance
of your appointment and of the terms set forth above.

 

  Sincerely,       LEADER CAPITAL HOLDINGS CORP.         By: /s/ Yi-Hsiu Lin    
Yi-Hsiu Lin     Director & Chief Executive Officer       AGREED AND ACCEPTED:  
        /s/ Shui Fung Cheng     Shui Fung CHENG                 Date    

 

 4 

 

 

